            Case 1:20-cv-00519-RP Document 1 Filed 05/14/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


DAVID & ANGELLA NAZARIAN FAMILY                    Civil Action No. 1:20-cv-519
TRUST,

                       Plaintiff,
                                                   Jury Demanded
v.

NANO GLOBAL CORP.,

                       Defendant.


                       COMPLAINT FOR BREACH OF CONTRACT

       Plaintiff David & Angella Nazarian Family Trust (“Plaintiff” or the “Nazarian Trust”)

brings suit against Defendant Nano Global Corp. (“Defendant” or “Nano”) and alleges as

follows.

                                              Parties

       1.      Plaintiff David & Angella Nazarian Family Trust is a traditional trust with David

Nazarian and Angella Nazarian, both residents of California, as the trustees. The Nazarian Trust

is the holder of the Convertible Promissory Note at issue in this suit.

       2.      Defendant Nano Global Corp. is a Delaware corporation with offices located at

1705 Guadalupe Street Suite 400 Austin, Texas 78701-1272. Defendant is the issuer of the

Convertible Promissory Note at issue in this suit. Defendant can be served by serving its

registered agent CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                                      Jurisdiction & Venue

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332. There is complete diversity of citizenship and the amount in controversy exceeds $75,000.
            Case 1:20-cv-00519-RP Document 1 Filed 05/14/20 Page 2 of 4




       4.      This Court has personal jurisdiction over Defendant Nano. Nano’s principal place

of business is located within this district. In addition, Nano consented to the jurisdiction of “the

United States Federal Courts of the United States for the Western District of Texas for the

purpose of any action or proceeding arising out of or relating to this Note” (i.e., the Convertible

Promissory Note at issue). Exhibit A § 8.7.

       5.      Venue is proper in this judicial district under 28 USC § 1391. In addition, Nano

agreed to venue in this Court. Id.

                                        Factual Allegations

       6.      On September 18, 2019, in consideration of Plaintiff’s provision of funds,

Defendant issued a Convertible Promissory Note to the Nazarian Trust in which Defendant

unconditionally promised to pay Plaintiff the principal sum of $2,500,000 (two million five

hundred thousand dollars), along with accrued interest at a contractually agreed interest rate of

4.25% per annum (the “Note”). Exhibit A. Payment of the Note’s outstanding principal and

accrued interest was “due and payable on the earlier of (i) December 31, 2019 (‘Maturity Date’);

(ii) the closing of a Qualified Financing as defined below; and (iii) the occurrence of an Event of

Default as defined below.” Ex. A § 1 (underline in original). The entire principal and all

accrued interest under the Note became due and payable on the Note’s Maturity Date, December

31, 2019.

       7.      Despite demands from Plaintiff, Defendant has yet to remit to Plaintiff any

portion of the amounts that became due and payable December 31, 2019, leaving an unpaid sum

of $2,500,000 in principal plus interest at 4.25% per annum that is continuing to accrue.

                                Count One – Breach of Contract

       8.      The Nazarian Trust incorporates by reference the allegations of the foregoing

paragraphs of this complaint and further alleges as follows.

                                                  2
             Case 1:20-cv-00519-RP Document 1 Filed 05/14/20 Page 3 of 4




       9.        Plaintiff is the legal owner and holder of the Note and is entitled to receive all

payments due under the terms of the Note. Defendant Nano Global Corp. is the issuer of the

Note. The Note constitutes a valid, legally binding, and enforceable contract between Plaintiff

and Defendant.

       10.       Any and all conditions precedent to recovery by Plaintiff under the Note, or to the

filing this action, have been performed or have occurred.

       11.       On December 31, 2019, the principal amount of $2,500,000 and all accrued

interest became due and payable to Plaintiff from Defendant under the Note.

       12.       Defendant has failed to perform and is in breach of its obligations to pay the

amounts due under the Note, which failure has damaged and will continue to damage Plaintiff.

                                             Jury Demand

       13.       Plaintiff demands trial by jury of all issues.

                                           Relief Requested

       Plaintiff requests that the Court enter judgment for the Plaintiff and against Defendant for

the following:

       A.        Compensatory damages in the amount of $2,500,000, plus interest in the amount

                 of 4.25% per annum;

       B.        Costs of suit;

       C.        Prejudgment and post-judgment interest at the maximum legal rate; and

       D.        Any and all other relief to which Plaintiff may be entitled.




                                                    3
         Case 1:20-cv-00519-RP Document 1 Filed 05/14/20 Page 4 of 4




                                   Respectfully submitted,

                                   BURGESS LAW PC
                                   515 Congress Avenue, Suite 1900
                                   Austin, Texas 78701-3526
                                   Telephone: (512) 482-8808
                                   Facsimile: (512) 900-6325
                                   Email: kburgess@burgesslawpc.com

Signed May 14, 2020
                                   By: /s/ Karen C. Burgess                 _
                                           Karen C. Burgess
                                           State Bar No. 00796276

                                   Of Counsel:

                                   John Jeffrey Eichmann
                                   CA State Bar No. 227472
                                   (pro hac vice application forthcoming)
                                   DOVEL & LUNER, LLP
                                   201 Santa Monica Blvd., Suite 600
                                   Santa Monica, CA 90401
                                   Telephone: 310-656-7066
                                   Facsimile: 310-657-7069
                                   Email: jeff@dovel.com

                                   ATTORNEYS FOR PLAINTIFF DAVID &
                                   ANGELLA NAZARIAN FAMILY TRUST




                                      4
